Name: Commission Regulation (EEC) No 3723/83 of 30 December 1983 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/ 10 Official Journal of the European Communities 31 . 12 . 83 COMMISSION REGULATION (EEC) No 3723/83 of 30 December 1983 altering the export refunds on products processed from cereals and rice No 3706/83 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1566/83 (4), and in particular the fifth sub ­ paragraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 3706/83 (5) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (6), as fixed in the Annex to Regulation (EEC) No 3706/83 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . (J) OJ No L 166, 25 . 6 . 1976 , p. 1 . 4 OJ No L 163 , 22 . 6 . 1983 , p. 5 . I s) OJ No L 369 , 30 . 12 . 1983 , p . 15 . (6) OJ No L 281 , 1 . 11 . 1975, p. 65 . 31 . 12 . 83 Official Journal of the European Communities No L 370/ 11 ANNEX to the Commission Regulation of 30 December 1983 altering the export refunds on products processed from cereals and rice (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 60,05 11.01 C (II) Barley flour not included under No 11.01 C (I)  11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 44,82 11.01 D (II) Oat flour not included under No 11.01 D (I)  11.01 E (I) Maize flour, of a fat contend referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 70,00 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight  11.01 E (III) Maize flour not included under No 11.01 E(1)) and (II)  11.01 F Rice flour  11.02 A III (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 62,05 11.02 A III (b) Barley groats and meal not included under No 11.02 A III (a)  11.02 A IV (a) Oat groats and meal, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 44,82 11.02 A IV (b) Oat groats and meal not included under No 11.02 A IV (a)  1 1.02 A V (a) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') 90,00 11.02 A V (b) Maize groats and meal , of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (') 70,00 11.02 A V(c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') 60,00 11.02 A VI Rice groats and meal  11.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 60,05 1 1.02 B I a) 1 (bb) Hulled (shelled or husked) barley not included under No 1 1 .02 B I a) 1 (aa) (2)  1 1 .02 B I a) 2 (aa) Clipped oats  No L 370/ 12 Official Journal of the European Communities 31 . 12. 83 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 1 1.02 B I a) 2 bb) ( 11 ) Hulled (shelled or husked) oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content , not exceeding 0,5 % of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated (2) 39,84 1 1 .02 B I a) 2 bb) (22) Hulled (shelled or husked) oats , not included under No 1 1.02 B I a) 2 bb) (1 1 ) (2)  11.02 B I b) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('GrÃ ¼tze' or 'Grutten ') (2) 60,05 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 1 1.02 B I b) 1 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1 .02 B I b) 2 (aa) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') (2) 42,33 1 1 .02 B I b) 2 (bb) Hulled and sliced or kibbled oats not included under No 1 1.02 B I b) 2 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1.02 B II a) ( 1 ) Hulled (shelled or husked) wheat, not sliced or kibbled (2)  11.02 B II c ) (1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight 'gruetze' or 'grutten') (2) 75,00 1 1.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1st category (3) 80,06 1 1.02 C III (b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (3) 64,05 11.02 CIV Pearled oats (3)  11.02 D I Wheat not otherwise worked than kibbled 37,00 11.02 D II Rye not otherwise worked than kibbled 28,00 11.02 E lb) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 60,05 1 1.02 E lb) 1 (bb) Flaked barley not included under 1 1.02 E I b) 1 (aa)  1 1 .02 E I b) 2 (aa) Flaked oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 49,80 1 1 .02 E I b) 2 (bb) Flaked oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 % , of a moisture content not exceeding 1 2 % and of which the peroxydase is virtually inactivated 39,84 1 1 .02 E I b) 2 (cc) Flaked oats not included under Nos 1 1 .02 E I b) 2 (aa) and 1 1 .02 E I b) 2 (bb)  ex 1 1.02 E II c) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 80,00 31 . 12 . 83 Official Journal of the European Communities No L 370/13 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund ex 11.02 E II c) (2) Flaked maize, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 65,00 ex 1 1.02 E lie) (3) Flaked maize, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 1 1.02 E II d) 1 Flaked rice  1 1.02 F III Barley pellets  1 1.02 F IV Oat pellets  1 1.02 F V Maize pellets  11.02G I Wheat germ, whole , rolled, flaked or ground 16,12 1 1.02 G II Germ of cereals other than wheat, whole, rolled, flaked or ground 12,50 11.07 A I a) Unroasted malt, obtained from wheat, in the form of flour 114,76 11.07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 71,25 1 1 .08 A I Maize starch (*) 49,25 11.08 All Rice starch (J) 52,17 11.08 A III Wheat starch (*) 80,70 11.08 A IV Potato starch (6) 49,25 11.08 A V Starches other than maize, rice, wheat, or potato starch (*)  11.09 A Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25) 98,30 17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 64,24 17.02 B lib) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not contain ­ ing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) 49,25 17.02 F II a) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter , in the form of powder, whether or not agglomerated 67,30 17.02 F lib) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 46,80 21.07 F II Flavoured or coloured glucose syrup, and malto-dextrine syrup 49,25 23.02 A I a) Brans sharps and other residues derived from the sifting, milling or working of maize or . rice of a starch content not exceeding 35 % by weight 12,36 23.02 A I b) 2 Brans, sharps and other residues derived from the sifting, milling or working of maize or rice , of a starch content exceeding 35 % by weight, and not having under ­ gone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process 12,36 23.02 A II a) Brans , sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice , of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1,5 % by weight 12,36 23.02 A II b) Brans , sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a) 12,36 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N X 6,25) 24,47 No L 370/ 14 Official Journal of the European Communities 31 . 12. 83 (') The export refund is paid in respect of maize , groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 1 50 microns . (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968, p. 46). (3) 'Pearled grains ' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II . (*) The export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight . (6) The export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight.